Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-7, 9-14, 16-19 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Zhang et al. (US Pat No. 2020/0218623) in view of Naqvi et al. (US Pub No. 2017/0288967).
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 1, Zhang et al. disclose a computer-implemented method comprising: providing a configuration-driven continuous delivery (CD) pipeline including a plurality of stages, wherein all commands to be run by a particular executor of a plurality of executors used by a particular development team of a plurality of development teams are specified by the configuration-driven CD pipeline; receiving a trigger event from an external source specifying a repository in which source code for an application being developed or maintained by the particular development team resides (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Zhang discloses a continuous delivery pipeline is defined to include stages, where each stage includes one or more binary events. A continuous delivery pipeline breaks down the software delivery process into stages. The continuous delivery pipeline may be defined as containing a designated number of stages, such as four (e.g., code, build, test and deploy). “Binary events,” as used herein, refer to an outcome (e.g., build duration longer than the average duration) that results from implementing a stage (e.g., build) in the continuous delivery pipeline. A model is created by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order.  See para 13, 17, 41, 47-50);

    PNG
    media_image1.png
    899
    641
    media_image1.png
    Greyscale

But Zhang et al. do not disclose responsive to the trigger event, configuring the configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository; and performing each of the plurality of stages by, for each subdirectory of the plurality of subdirectories, causing the configuration-driven CD pipeline to issue a subset of the commands to the particular executor based on a second set of configuration information associated with the subdirectory.  However Naqvi et al. disclose configuring the configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Naqvi discloses a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 24-25, 30-32); 

    PNG
    media_image2.png
    1040
    797
    media_image2.png
    Greyscale

and performing each of the plurality of stages by, for each subdirectory of the plurality of subdirectories, causing the configuration-driven CD pipeline to issue a subset of the commands to the particular executor based on a second set of configuration information associated with the subdirectory (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].
In regard to claims 2, 10, Naqvi et al. disclose wherein the first set of configuration information is contained within a first configuration file stored in a predetermined or configurable location within the repository (in Naqvi, a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 29-31).
In regard to claim 3, Naqvi et al. disclose wherein the first configuration file comprises a structured configuration file (in Naqvi, a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 29-31).
In regard to claims 4, 11, Naqvi et al. disclose wherein the second set of configuration information is contained within a structured configuration file stored in the subdirectory (in Naqvi, a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 29-31).
In regard to claims 5, 12, Zhang et al. disclose wherein the plurality of stages include a build stage, a testing stage and a deployment stage (in Zhang, continuous delivery advisor 104 defines a continuous delivery pipeline that includes a series of stages, where each stage includes one or more binary events. As previously discussed, a continuous delivery pipeline breaks down the software delivery process into stages. Continuous delivery advisor 104 defines the continuous delivery pipeline as containing a designated number of stages, such as four (e.g., code, build, test and deploy).
In regard to claims 6, 13, Naqvi et al. disclose wherein the structured configuration file stored in the subdirectory includes a section of configuration settings for each of the plurality of stages (in Naqvi, a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 29-31).
In regard to claims 7, 14, Naqvi et al. disclose wherein each subdirectory of the plurality of subdirectories represents a component of the application (in Naqvi, a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 29-31).
In regard to claim 9, Zhang et al. disclose a system comprising: a processing resource; and a non-transitory computer-readable medium, coupled to the processing resource, having stored therein instructions that when executed by the processing resource cause the processing resource to: receive a trigger event from an external source specifying a repository in which source code for an application being developed or maintained by a particular development team of a plurality of development teams resides (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Zhang discloses a continuous delivery pipeline is defined to include stages, where each stage includes one or more binary events. A continuous delivery pipeline breaks down the software delivery process into stages. The continuous delivery pipeline may be defined as containing a designated number of stages, such as four (e.g., code, build, test and deploy). “Binary events,” as used herein, refer to an outcome (e.g., build duration longer than the average duration) that results from implementing a stage (e.g., build) in the continuous delivery pipeline. A model is created by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order.  See para 13, 17, 41, 47-50);

    PNG
    media_image1.png
    899
    641
    media_image1.png
    Greyscale

But Zhang et al. do not disclose responsive to the trigger event, configuring a configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository, wherein all commands to be run by a particular executor of a plurality of executors used by the particular development team are specified by the configuration-driven CD pipeline. However Naqvi et al. disclose configuring the configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Naqvi discloses a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 24-25, 30-32); 

    PNG
    media_image2.png
    1040
    797
    media_image2.png
    Greyscale

and performing each of a plurality of stages of the configuration-driven CD pipeline by, for each subdirectory of the plurality of subdirectories, causing the configuration-driven CD pipeline to issue a subset of the commands to the particular executor based on a second set of configuration information associated with the subdirectory (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].
In regard to claim 16, Zhang et al. disclose a non-transitory machine readable medium storing instructions executable by a processing resource of a computer system, the non-transitory machine readable medium comprising instructions to: receive a trigger event from an external source specifying a repository in which source code for an application being developed or maintained by a particular development team of a plurality of development teams resides (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Zhang discloses a continuous delivery pipeline is defined to include stages, where each stage includes one or more binary events. A continuous delivery pipeline breaks down the software delivery process into stages. The continuous delivery pipeline may be defined as containing a designated number of stages, such as four (e.g., code, build, test and deploy). “Binary events,” as used herein, refer to an outcome (e.g., build duration longer than the average duration) that results from implementing a stage (e.g., build) in the continuous delivery pipeline. A model is created by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order.  See para 13, 17, 41, 47-50);

    PNG
    media_image1.png
    899
    641
    media_image1.png
    Greyscale

But Zhang et al. do not disclose responsive to the trigger event, configuring a configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository, wherein all commands to be run by a particular executor of a plurality of executors used by the particular development team are specified by the configuration-driven CD pipeline.  However Naqvi et al. disclose configuring the configuration-driven CD pipeline with information regarding a plurality of subdirectories within the repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the repository (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Naqvi discloses a set of resource architecture templates 302 in accordance with embodiments of the present disclosure. Resource architecture templates, such as template 302 can be predefined or can be user defined. Additionally, each template can be edited by a tenant user to conform to user preferences. The templates can be represented by icons that include additional information, such as a rating.  See para 24-25, 30-32); 

    PNG
    media_image2.png
    1040
    797
    media_image2.png
    Greyscale

and performing each of a plurality of stages of the configuration-driven CD pipeline by, for each subdirectory of the plurality of subdirectories, causing the configuration-driven CD pipeline to issue a subset of the commands to the particular executor based on a second set of configuration information associated with the subdirectory (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].
In regard to claim 17, Naqvi et al. disclose wherein the second set of configuration information is contained within a Yet Another Markup Language (YAML) file stored in the subdirectory (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].
In regard to claim 18, Naqvi et al. disclose wherein YAML file includes a section of configuration settings for each of the plurality of stages (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].
In regard to claim 19, Naqvi et al. disclose wherein each subdirectory of the plurality of subdirectories represents a component of the application (in Naqvi, the environment manager can receive a natural language (e.g., YAML) input specifying resources and a resource configuration for application deployment (502). For example, a tenant can provide a file that includes a natural language set of parameters that include resource configuration information, application information, resource provider information, tenant information, etc. The natural language engine can parse the natural language input to identify a resource or multiple resources specified (504). The environment manager can define a resource architecture (or environment) for deploying the application. For example, the environment manager can determine the resource for deployment (as in 504 above). The environment manager can also identify a resource provider for providing the resource (506). The environment manager can use information about the tenant, such as a tenant policy or preference, to determine a resource provider. The environment manager can also use information about the application, the duration of the resource reservation, the availability of resource providers, and other information to identify a resource provider for a required resource. The environment manager can reserve the resource at the identified resource provider (508). The environment manager can deploy the application using the resource provider (510). In some embodiments, the environment manager can use a release automation service to deploy the application.  See para 31-32).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Naqvi et al. into the teachings of Zhang et al. because each of Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Naqvi et al. with Zhang et al. because combining the prior art elements of Naqvi et al. with Zhang et al. according to known methods would have yielded predictable results, using the techniques of Naqvi et al. would have improved Zhang et al. in the same way, and applying the techniques of Naqvi et al. to improve Zhang et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve by possibly preventing the failure of the continuous delivery pipeline from actually occurring and to help the development team from spending time and utilizing computing resources). [See MPEP 2143].

	Claims 15 and 20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Zhang et al. in view of Naqvi et al. and further in view of Rinehard (US No. 11,277,415).
In regard to claims 15 and 20, Zhang et al. and Naqvi et al. do not specifically disclose wherein the trigger even comprises a webhook from the repository.  However Rinehard discloses the trigger event comprises a webhook from the repository (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Rinehart discloses the format for the webhook is JavaScript Object Notation (JSON) and the request method is a HTTP POST request. In this example, the webhook includes information about the credential renewal request event and a signature to verify the webhook.  See col. 7, lines 25-53).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Rinehart into the teachings of Zhang et al. and Naqvi et al. because each of Rinehart, Naqvi et al. and Zhang et al. teach the configuration of continuous development for cloud environment. Rinehart, Naqvi et al. and Zhang et al. are both attempting to address the technical field involving software development.  Further, a person of ordinary skill in the art would have been motivated to combine Rinehart with Naqvi et al. and Zhang et al. because combining the prior art elements of Rinehart with Naqvi et al. and Zhang et al. according to known methods would have yielded predictable results, using the techniques of Rinehart would have improved Zhang et al. and Naqvi et al. in the same way, and applying the techniques of Rinehart to improve Zhang et al. and Naqvi would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to allow multiple tools for continuous delivery pipeline). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claim 8 is allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	receiving a second trigger event specifying a second repository in which source code for a second application being developed or maintained by a second development team resides; configuring the configuration-driven CD pipeline with information regarding a plurality of subdirectories within the second repository that are to be processed by the configuration-driven CD pipeline based on a first set of configuration information stored in the second repository; performing each of the plurality of stages by, for each subdirectory of the plurality of subdirectories within the second repository, causing the configuration-driven CD pipeline to issue a second subset of the commands to a second executor based on a second set of configuration information associated with the subdirectory of the plurality of subdirectories within the second repository.

Conclusion
	Claims 1-7, 9-20 are rejected.  Claim 8 is objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Chang (US No. 7,320,007) disclose a dynamic generation of target files from template files and tracking of the processing of target files.
Vazirani et al. (US Pub No. 2021/0234749) disclose an applying configuration to applications in a multi-server environment.
Pillai et al. (US Pub No. 2021/0133091) disclose a system and method for implementing mainframe continuous integration/continuous development.
Shani et al. (US Pub No. 2015/0248301) disclose a global feature library useable with continuous delivery.
Herrin et al. (US No. 10,565,093) disclose a providing cognitive intelligence across continuous delivery pipeline data.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186